DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 52- 58 are objected to because of the following informalities:  claim 52, line 2 and lines 3- 4 ‘a collapsed state’ should be amended to - - the collapsed state - - since a collapsed state has been previously introduced in claim 50.  Claims 53- 58 are objected as being dependent off of claim 52.  Appropriate correction is required.
Claims 53- 58 are objected to because of the following informalities:  claim 53, line 2 ‘a collapsed state’ should be amended to - - the collapsed state - - since a collapsed state has been previously introduced in claim 50.  Claims 54- 58 are objected as being dependent off of claim 53.  Appropriate correction is required.
Claims 54- 58 are objected to because of the following informalities:  claim 54, line 2 ‘a collapsed state’ should be amended to - - the collapsed state - - since a collapsed state has been previously introduced in claim 50.  Claims 55- 58 are objected as being dependent off of claim 54.  Appropriate correction is required.
Claims 61-67 are objected to because of the following informalities:  claim 61, line 2 and lines 3- 4 ‘a collapsed state’ should be amended to - - the collapsed state - - since a collapsed state has been previously introduced in claim 59.  Claims 62-67 are objected as being dependent off of claim 61.  Appropriate correction is required.
Claims 62- 67 are objected to because of the following informalities:  claim 62, line 2 ‘a collapsed state’ should be amended to - - the collapsed state - - since a .  Appropriate correction is required.
Claims 63- 67 are objected to because of the following informalities:  claim 63, line 2 ‘a collapsed state’ should be amended to - - the collapsed state - - since a collapsed state has been previously introduced in claim 59.  Claims 64-67 are objected as being dependent off of claim 63.  Appropriate correction is required.
Claim 65 is objected to because of the following informalities:  claim 65, line 2 and line 4 ‘a collapsed state’ should be amended to - - the collapsed state - - since a collapsed state has been previously introduced in claim 59.  Appropriate correction is required.
Claim 69 is objected to because of the following informalities:  claim 69, line 2 - ‘a collapsed state’ should be amended to - - the collapsed state - - since a collapsed state has been previously introduced in claim 68.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
All figures in the Brief Description of the Drawings should be described individually.  As such, the description of Figs. 1A- G (p. 16, l. 2- 3) and Figs. 3A and 3B (p. 16, l. 6- 7) are incorrect.  See MPEP 608.01(f).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 52- 58 and 61-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "the bottom surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim is interpreted as reciting - - wherein the step of rolling the first portion of the bladder in a collapsed state includes the step of rotating a first pin in a first direction such that the bottom [[surface]] layer contacts the first pin - -.  Claims 53- 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 52.
Claim 52 recites the limitation "the top surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim is interpreted as reciting - - the step of rolling the second portion of the bladder in a collapsed state includes the step of rotating a second pin in the first direction such that the top [[surface]] layer contacts the second pin - -.  Claims 53- 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 52.
Claim 55 recites the limitation "the step of dismounting the first pin and installing the second pin to the rolling machine " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim is a step of dismounting the first pin and installing the second pin to the rolling machine - - .
Claim 57 recites the limitation "the step of using a clamp to hold the first and second rolled sections during rolling around the first and second pins respectively" in lines 1- 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim is interpreted as reciting - - [[the]] a step of using a clamp to hold the first and second rolled sections during rolling around the first and second pins respectively - - .
Claim 61 recites the limitation "the bottom surface" in lines 2-3 and 5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim is interpreted as reciting - - such that the bottom [[surface]] layer contacts the first pin, and the step of rolling the second portion of the bladder in a collapsed state includes the step of rotating a second pin in a second direction opposite the first direction such that the bottom [[surface]] layer contacts the second pin- -.  Claims 62-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 61.
Claim 64 recites the limitation "the step of dismounting the first pin and installing the second pin to the rolling machine " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim is interpreted as reciting - - [[the]] a step of dismounting the first pin and installing the second pin to the rolling machine - - .
Claim 66 recites the limitation "the step of using a clamp to hold the first and second rolled sections during rolling around the first and second pins respectively" in a step of using a clamp to hold the first and second rolled sections during rolling around the first and second pins respectively - - .
Claim 68 recites the limitation "the top surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim is interpreted as reciting - - the top [[surface]] layer contacts the pin - -.  Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 68.
Claim 68 recites the limitation "the bottom surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim is interpreted as reciting - - the bottom [[surface]] layer contacts the pin - -.  Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 52.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 50- 52, 59- 61 and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US Pat. No. 5,632,761).  Smith is cited in the IDS filed 11/22/19.

    PNG
    media_image1.png
    434
    624
    media_image1.png
    Greyscale

Regarding claim 50, Smith discloses a method for rolling an inflatable bladder (901) (Figs. 20- 33) (Col. 32, l. 1- 5, Col. 32, l. 54 - - a method of packing inflatable balloons is to roll balloon), the bladder (901) including a volume between a top layer (939) (Figs. 27, 30- 31), and an opposite bottom layer (941) (Figs. 27, 30- 31) (Col. 33, l. 23- 25 - - Fig. 27 shows balloon during inflation in the peritoneum including a volume between 939 and 941), the bladder (901) capable of assuming a collapsed state (Fig. 22) and an inflated state (Figs. 20, 27), the bladder (901) in the collapsed state including an edge (943) (Figs. 20, 27) between the top and bottom layers (939, 941) (Col. 33, l. 54- 65 - - seam 943 is interpreted as edge), the method comprising:
rolling a first portion of the bladder (917) (Figs. 22- 23, 25- 31) in the collapsed state along a first part of the edge (943) to form a first rolled section defining a first axis 
rolling a second portion (927) of the bladder in the collapsed state along a second part of the edge (943) to form a second rolled section defining a second axis (X2) (See Annotated Fig. 29), the bottom layer (941) defining an outer surface of the second rolled section (927) (Col. 33, l. 29- 37 - - since the inwardly-displaced portions 917, 927 of the embodiment of Fig. 29 are displaced to a side opposite the initial displacement and then rolled-up into the rolls as described for the embodiment of Fig. 27, and since, opposite to Fig. 27, the edge 943 of second portion 927 is pointing down, the bottom layer (941) is considered to oppositely define an outer surface of the second rolled section (927); it is noted that the configuration of rolls in the embodiment to Fig. 29 is similar to applicant’s rolls as shown in Fig. 3A of applicant’s Drawings),
wherein the first axis (X1) is non-coaxial with the second axis (X2) (See Annotated Fig. 29).
Regarding claim 51, Smith further discloses wherein a distance between the first axis (X1) and the second axis (X2) is substantially the same as the sum of radii of the first and second rolled sections (See Annotated Fig. 29; it is noted that the configuration of rolls and the distance between rolls in the embodiment to Fig. 29 is similar to applicant’s rolls as shown in Fig. 3A of applicant’s Drawings and additionally, 
Regarding claim 52 in view of the 35 USC 112(b) rejection above, Smith further discloses wherein the step of rolling the first portion of the bladder (917) in a collapsed state includes the step of rotating a first pin (923) (Figs. 24- 25), in a first direction such that the bottom surface (941) contacts the first pin (923) (See Fig. 25 showing bottom surface contacting first pin 923), and the step of rolling the second portion of the bladder (927) in a collapsed state includes the step of rotating a second pin (923) (two pins are both identified as 923) in the first direction such that the top surface (939) contacts the second pin (923) (See Figs. 28- 29) (Col. 33, l. 29- 37  - - since the inwardly displaced portions are opposite to those of Figs. 25- 26, and since the starting point of each roll is opposite to the other roll, when both roll sections 917, 925 are rolled in the same direction, the resultant opposing facing/pointing edges result as shown by Fig. 29; it is noted that the configuration of rolls in the embodiment to Fig. 29 is similar to applicant’s rolls as shown in Fig. 3A of applicant’s Drawings wherein the rolling is in the same direction (see applicant’s Specification, p. 24, l.18- 21)).

    PNG
    media_image2.png
    544
    898
    media_image2.png
    Greyscale

Regarding claim 59, Smith discloses a method for rolling an inflatable bladder (901) (Figs. 20- 33) (Col. 32, l. 1- 5, Col. 32, l. 54 - - a method of packing inflatable balloons is to roll balloon), the bladder (901) including a volume between a top layer (939) (Figs. 27, 30- 31), and an opposite bottom layer (941) (Figs. 27, 30- 31) (Col. 33, l. 23- 25 - - Fig. 27 shows balloon during inflation in the peritoneum including a volume between 939 and 941), the bladder (901) capable of assuming a collapsed state (Fig. 25) and an inflated state (Figs. 20, 27), the bladder (901) in the collapsed state including an edge (943) (Figs. 20, 27) between the top and bottom layers (939, 941) (Col. 33, l. 54- 65 - - seam 943 is interpreted as edge), the method comprising:
rolling a first portion of the bladder (917) in the collapsed state along a first part of the edge (943) to form a first rolled section defining a first axis (X1) (See Annotated Fig. 27), the top layer defining (939) an outer surface of the first rolled section (917), and

wherein the first axis (X1) is non-coaxial with the second axis (X2) (See Annotated Fig. 27).
Regarding claim 60, Smith further discloses wherein a distance between the first axis (X1) and the second axis (X2) is substantially the same as the sum of radii of the first and second rolled sections (See Annotated Fig. 27 ; it is noted that configuration of the rolls and the distance between rolls in the embodiment to Fig. 27 is similar to applicant’s rolls as shown in Fig. 3B of applicant’s Drawings and additionally, applicant’s Specification does not describe the radii of rolls nor does the Specification describe the distance between the rolls).
Regarding claim 61 in view of the 35 USC 112(b) rejection above, Smith further discloses wherein the step of rolling the first portion of the bladder (917) in a collapsed state includes the step of rotating a first pin (923) (Figs. 24- 25), in a first direction (See Fig. 25 - - rolling the bottom layer clockwise) such that the bottom surface (941) contacts the first pin (923), and the step of rolling the second portion of the bladder (927) in a collapsed state includes the step of rotating a second pin (923) (two pins are both identified as 923) in a second direction opposite the first direction such that the bottom surface (941) contacts the second pin (923) (See Fig. 25) (Col. 33, l. 6- 19 - - rolling device 921 is rotated to roll the first portion as shown in FIG. 25. After the first portion has been rolled into a sufficiently compact roll, a second portion of the 
Regarding claim 68 in view of the 35 USC 112(b) rejection above, Smith discloses a method for rolling an inflatable bladder (901) (Figs. 20- 33) (Col. 32, l. 1- 5, Col. 32, l. 54 - - a method of packing inflatable balloons is to roll balloon), the bladder (901) including a volume between a top layer (939) (Figs. 27, 30- 31), and an opposite bottom layer (941) (Figs. 27, 30- 31) (Col. 33, l. 23- 25 - - Fig. 27 shows balloon during inflation in the peritoneum including a volume between 939 and 941), the bladder (901) capable of assuming a collapsed state (Fig. 25) and an inflated state (Figs. 20, 27), the bladder (901) in the collapsed state including an edge (943) (Figs. 20, 27) between the top and bottom layers (939, 941) (Col. 33, l. 54- 65 - - seam 943 is interpreted as edge), the method comprising:
rolling a first portion of the bladder (917) around a first axis (X1) (See Annotated Fig. 27) by rotating a first pin (923) (Figs. 24- 25), in a first direction such that the top surface (939) contacts the pin (923) to form a first rolled section (See Figs. 22- 23 and 25) (Col. 32, l. 52- 58 - - displace the first portion 917 of the balloon in a direction perpendicular to a longitudinal axis 919 of the introducer tube 903), and 
rolling a second portion of the bladder (927) around a second axis (X2) (See Annotated Fig. 27) by rotating the pin (923) (two pins are both identified as 923) in the .
Allowable Subject Matter
Claims 53- 58, 62- 67 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the base claim and any intervening claims are rewritten to overcome their respective rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 53, claim 62 and claim 69, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the step of rolling the first portion of the bladder in a collapsed state includes positioning the first part of the edge between the first pin and a rolling pin of a rolling machine, wherein the first pin is rotatable about the first axis, and the rolling pin is rotatable about a third axis that is non-coaxial with and parallel to the first axis.
Regarding claims 54 and 63, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the step of rolling the second portion of the bladder in a collapsed state includes positioning the second part of the edge between the second pin and the rolling pin of the rolling machine, wherein the second pin is rotatable about the second axis, and the rolling pin is rotatable about a fourth axis that is non-coaxial with and parallel to the second axis.
Regarding claims 55 and 64, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising the step of dismounting the first pin and installing the second pin to the rolling machine after performing the step of rolling the first rolled section.
Regarding claims 56 and 65, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the step of rolling the first portion of the bladder in a collapsed state includes the step of using a rolling initiator mounted on the rolling machine to position and roll the first part of the edge between the first pin and the rolling pin of the rolling machine, and the step of rolling the second portion of the bladder in a collapsed state includes the step of using the rolling initiator to position and roll the second part of the edge between the second pin and the rolling pin of the rolling machine.
It is noted that applicant’s first pin is a first bladder-mounting pin 40, which is removably mounted to support structure 30 at a pin mount 110 of support structure 30 (labeled in FIG. 1A) and applicant’s second pin is a second bladder-mounting pin 40 that is mountable to rolling machine 10 at pin mount 110 after first bladder-mounting pin 40 is dismounted from pin mount 110 (p. 20, l. 11- 26 of applicant’s Specification).  The 
The closest cited prior art reference, Smith does not teach or suggest, alone or in combination, a rolling pin of a rolling machine having a third axis.  Smith teaches a manual rolling device 921 having two fixed bladder-mounting pins, each labeled 923 combined with a delivery rod 903 that inflates the balloon after implantation of the bladder 901.  Since the manual combination rolling device and delivery rod of Smith is hand held and relies on the user to perform the rolling motion, and does not include machine rolling, there is no reason to modify the Smith rolling device to incorporate the structure of a rolling pin of a rolling machine having a third axis without undue hindsight reasoning.
It is noted that since Smith combines manual rolling with the delivery of the balloon, Smith teaches method steps related to the delivery of the balloon independent of a rolling machine recited in applicant’s claims 57- 58 and 66- 67 regarding further comprising the step of using a clamp to hold the first and second rolled sections during rolling around the first (Col. 33, l. 1- 4) and second pins respectively and further comprising a step of removing the first pin from the first rolled section and a step of removing the second pin from the second rolled section and placing the first and second rolled sections into a delivery sheath (Col. 33, l. 9- 10 - - Fig. 26 shows rolled balloon disposed inside sheath 933).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cho et al. (US Pat. No. 4,681,092) teaches a balloon catheter wrapping apparatus;
Dunham (US Pat. No. 5,783,227) teaches a catheter balloon folding device;
Adams et al. (US Pat. No. 6,258,113 B1) teaches a method of rolling a tissue-separating balloon having a first portion 74a, a second portion 74b and a top layer 78 (Fig. 6) defining an outer surface of a first and second rolled portion having a single axis 72 as shown in Fig. 10, but Adams does not disclose non-coaxial first and second axis (See Fig. 10) (Col. 10, l. 38- 46);  
Motsenbocker et al. (US Pat. No. 6,988,881 B1) teaches a balloon folding technology;
Goff (US Pat. No. 7,618,252 B1) teaches a balloon pleating mechanism;
McMorrow et al. (US Pat. No. 7,758,605 B2) teaches a balloon folding apparatus, method and products;
Stupecky (US Pat. No. 7,762,804 B1) teaches balloon catheter folding and wrapping devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771